--------------------------------------------------------------------------------

Exhibit 10.2


TRIMBLE NAVIGATION LIMITED
 
AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN
(as amended March 6, 2009)
 
The following constitute the provisions of the Employee Stock Purchase Plan of
Trimble Navigation Limited.
 
1.             Purpose.  The purpose of the Plan is to provide employees of the
Company and its Designated Subsidiaries with an opportunity to purchase Common
Stock of the Company through accumulated payroll deductions.  It is the
intention of the Company to have the Plan qualify as an “Employee Stock Purchase
Plan” under Section 423 of the Internal Revenue Code of 1986, as amended,
although the Company makes no undertaking nor representation to maintain such
qualification.  In addition, this Plan document authorizes the grant of options
under a non-423(b) component to the Plan which do not qualify under Section
423(b) of the Code pursuant to rules, procedures or sub-plans adopted by the
Board (or a committee authorized by the Board) designed to achieve tax,
securities law compliance or other Company objectives.
 
2.             Definitions.
 
(a)           “Board” shall mean the Board of Directors of the Company.
 
(b)           “Brokerage Account” means the general securities brokerage
account, or such other account or record determined appropriate by the Company,
established and maintained for the Plan with any entity selected by the Company,
in its discretion, to assist in the administration of, and purchase of shares
under the Plan.
 
(c)           “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(d)           “Common Stock” shall mean the Common Stock of the Company.
 
(e)           “Code Section 423(b) Plan Component” means the component of this
Plan which is designed to meet the requirements set forth in Section 423(b) of
the Code.  The provisions of the Code Section 423(b) Plan Component shall be
construed, administered and enforced in accordance with Section 423(b) of the
Code.
 
(f)            “Company” shall mean Trimble Navigation Limited.
 
(g)           “Compensation” shall mean all regular straight time gross
earnings,  commissions, overtime, shift premium, lead pay and other similar
compensation, but excluding bonuses resulting from any profit sharing plans,
automobile allowances, relocation and other non-cash compensation.  Unless
determined otherwise by the Board (or a committee authorized by the Board),
“Compensation” shall not include incentive bonuses.
 
(h)           “Continuous Status as an Employee” shall mean the absence of any
interruption or termination of service as an Employee.  Continuous Status as an
Employee shall not be considered interrupted in the case of a leave of absence
agreed to in writing by the Company, or one of its Subsidiaries, provided that
such leave is for a period of not more than 90 days or reemployment upon the
expiration of such leave is guaranteed by contract or statute.

 
- 1 -

--------------------------------------------------------------------------------

 

(i)            “Designated Subsidiaries” shall mean the Subsidi­aries which have
been designated by the Board from time to time in its sole discretion as
eligible to participate in the Plan.  The Board (or a committee authorized by
the Board) will determine whether employees of any Designated Subsidiary shall
participate in the Code Section 423(b) Plan Component or the Non-423(b) Plan
Component.
 
(j)            “Employee” shall mean any person, including an officer, who is an
employee of the Company or a Designated Subsidiary.  The Board (or a committee
authorized by the Board) shall have the discretion to limit offerings under the
Plan to employees of the Company or a Designated Subsidiary whose customary
employment with the Company or a Designated Subsidiary is at least twenty (20)
hours per week and more than five (5) months in any calendar year, provided that
these eligibility requirements are applied uniformly to employees offered
participation in the Code Section 423(b) Plan Component of the Plan.
 
(k)            “Enrollment Date” shall mean the first day of each Offering
Period.
 
(l)             “Exercise Date” shall mean the last day of each Offering Period.
 
(m)           “Maximum Offering” shall mean, with respect to some or all
participants in the Non-423(b) Plan Component, a maximum number or value of
shares of the Common Stock made available for purchase in a specified period
(e.g., a 12-month period) in specified countries, locations or to Employees of
specified Designated Subsidiaries. Such maximum shall be determined by the Board
(or a committee authorized by the Board) in such a manner as to avoid securities
filings, to achieve certain tax results or to meet other Company objectives.
 
(n)           “Non-423(b) Plan Component” means a component of this Plan which
does not meet the requirements set forth in Section 423(b) of the Code, as
amended.
 
(o)           “Offering Period” shall mean a period of six (6) months during
which an option granted pursuant to the Plan may be exercised, or different
period as determined by the Board, provided no Offering Period exceeds
twenty-seven (27) months.  Notwithstanding the foregoing, the first Offering
Period shall commence August 15, 1988 and end December 31, 1988 and the Offering
Period commencing July 1, 2006 shall end February 28, 2007.
 
(p)           “Option Price” shall mean the lower of (i) eighty-five percent
(85%) of the fair market value of a share of Common Stock on the Enrollment Date
or (ii) eighty-five percent (85%) of the fair market value of a share of Common
Stock on the Exercise Date unless the Board (or a committee authorized by the
Board) sets an option price higher than this amount.
 
(q)           “Plan” shall mean this Amended and Restated Employee Stock
Purchase Plan, as set forth in this document and as hereafter amended from time
to time, which includes a Code Section 423(b) Plan Component and a Non-423(b)
Plan Component.
 
(r)            “Subsidiary” shall mean a corporation, domestic or foreign, of
which not less than 50% of the voting shares are held by the Company or a
Subsidiary, whether or not such corporation now exists or is hereafter organized
or acquired by the Company or a Subsidiary.

 
- 2 -

--------------------------------------------------------------------------------

 

3.             Eligibility.
 
(a)           Any Employee as defined in paragraph 2 who is employed by the
Company or a Designated Subsidiary at the time that the subscription agreement
is required to be submitted for a given Offering Period is eligible to
participate in the Plan for that Offering Period (subject to paragraph 10
below).  However, the Board (or a committee authorized by the Board) shall have
the discretion to set a minimum waiting period for Employees to become eligible
to participate in an Offering Period provided that period is not more than two
(2) years after employment with the Company or a Designated Subsidiary
begins.  However, notwithstanding the foregoing, for purposes of the first
Offering Period only, any Employee defined in paragraph 2 who was employed by
the Company or one of its Subsidiaries as of August 9, 1988 shall be eligible to
participate in the Plan.
 
(b)           Any provisions of the Plan to the contrary notwith­standing, no
Employee shall be granted an option under the Plan (i) if, immediately after the
grant, such Employee (or any other person whose stock would be attributed to
such Employee pursuant to Section 424(d) of the Code) would own stock and/or
hold outstanding options to purchase stock possessing five percent (5%) or more
of the total combined voting power or value of all classes of stock of the
Company or of any Subsidiary of the Company, or (ii) which permits his or her
rights to purchase stock under all employee stock purchase plans of the Company
and its Subsidiaries to accrue at a rate which exceeds Twenty-Five Thousand
Dollars ($25,000) worth of stock (determined at the fair market value of the
shares at the time such option is granted) for each calendar year in which such
option is outstanding at any time (or other such limit, as imposed under Section
423 of the Code or final regulations issued thereunder).
 
4.             Offering Periods.  The Plan shall be implemented by consecutive
Offering Periods with a new Offering Period commencing on or about January 1 and
July 1 of each year; provided, however, that the first Offering Period shall
commence on or about August 15, 1988.  Effective in 2007 and thereafter new
Offering Periods shall commence on or about March 1 and September 1 of each
year. The Plan shall continue thereafter until termi­nated in accordance with
paragraph 19 hereof.  Subject to the shareholder approval requirements of
paragraph 19, the Board shall have the power to change the commencement or
dura­tion of Offering Periods with respect to future offerings without
shareholder approval if such change is announced at least fifteen (15) days
prior to the scheduled beginning of the first Offering Period to be
affected.  The Board (or a committee authorized by the Board) may decide that
for administrative reasons, the payroll deductions related to the last pay date
during the Offering Period will not be applied to the purchase of shares for
that particular Offering Period, but instead will be rolled over to the
following Offering Period (provided that the participant is participating in the
following Offering Period).
 
5.             Participation.
 
(a)           An eligible Employee may become a participant in the Plan by
completing a subscription agreement authorizing payroll deductions in the form
required by the Company and filing it with the Company (or third party
designated by the Company) by the time specified by the Company, as set forth in
the subscription agreement, unless a later time for filing the subscription
agreement is set by the Board (or a committee authorized by the Board) for all
eligible Employees with respect to a given Offering Period.
 
(b)           A participant’s authorized payroll deductions shall be deducted
from each paycheck paid during an Offering Period and shall continue until
changed by the participant, as provided in paragraph 10 or by amendment or
termination of this Plan.
 
6.             Payroll Deductions.
 
(a)           At the time a participant files his or her subscrip­tion
agreement, he or she shall elect to have payroll deductions made on each payday
during the Offering Period in an amount not exceeding ten percent (10%) of the
Compensation which he receives on each payday during the Offering Period, and
the aggregate of such payroll deductions during the Offering Period shall not
exceed ten percent (10%) of the participant's aggregate Compensation during said
Offering Period.

 
- 3 -

--------------------------------------------------------------------------------

 

(b)           All payroll deductions made for a participant shall be credited to
his or her account under the Plan.  A participant may not make any additional
payments into such account.
 
(c)           A participant may discontinue his or her participa­tion in the
Plan as provided in paragraph 10, or may decrease, but not increase, the rate of
his or her payroll deductions during the Offering Period (within the limitations
of paragraph 6(a)) by com­pleting or filing with the Company a new subscription
agreement authorizing a change in payroll deduction rate.  The change in rate
shall be effective with the first full payroll period following five (5)
business days after the Company's receipt of the new subscription agreement.  A
participant's subscription agreement shall remain in effect for successive
Offering Periods unless revised as provided herein or terminated as provided in
paragraph 10.
 
(d)           Notwithstanding the foregoing, to the extent neces­sary to comply
with Section 423(b)(8) of the Code and para­graph 3(b) herein, a participant's
payroll deductions may be decreased to 0% at such time during any Offering
Period which is scheduled to end during the current calendar year (the “Current
Offering Period”) that the aggregate of all payroll deductions which were
previously used to purchase stock under the Plan in a prior Offering Period
which ended during that calendar year plus all payroll deductions accumulated
with respect to the Current Offering Period equal $21,250.  Payroll deductions
shall recommence at the rate provided in such participant's subscription
agreement at the beginning of the first Offering Period which is scheduled to
end in the following calendar year, unless terminated by the participant as
provided in paragraph 10.
 
(e)           Notwithstanding any provisions to the contrary in the Plan, the
Board may allow Employees to participate in the Plan via cash contributions
instead of payroll deductions if payroll deductions are not permitted under
applicable local law (and if the Employee is participating in the Non-423(b)
Plan Component if not permitted under Section 423 of the Code).
 
7.             Grant of Option.
 
(a)           On the Enrollment Date of each Offering Period, each eligible
Employee participating in such Offering Period shall be granted an option to
purchase on each Exercise Date of  such Offering Period up to a number of shares
of Common Stock determined by dividing such Employee’s payroll deductions
accumulated prior to such Exercise Date and retained in the partic­ipant’s
account as of the Exercise Date by the Option Price; provided that in no event
shall an Employee be permitted to purchase more than 12,500 shares of Common
Stock on any Exercise Date (as adjusted pursuant to paragraph 18, if
applicable), and provided further that such purchase shall be subject to the
limitations set forth in paragraphs 3(b) and 12 hereof. Exercise of the option
shall occur as provided in paragraph 8, unless the participant has withdrawn
pursuant to paragraph 10, and shall expire on the last day of the Offering
Period.  Fair market value of a share of Common Stock shall be determined as
provided in paragraph 7(b) herein.
 
(b)           The fair market value of Common Stock on a given date shall be
determined by the Board in its discretion; provided, however, that where there
is a public market for the Common Stock, the fair market value per share shall
be the closing price of the Common Stock for such date, as reported by the
NASDAQ National Market System, or, in the event the Common Stock is listed on a
different stock exchange, the fair market value per share shall be the closing
price on such exchange on such date, as reported in the Wall Street Journal, or
if no sales occurred on such date, then on the date immediately prior to such
date on which sales prices are reported.

 
- 4 -

--------------------------------------------------------------------------------

 

8.           Exercise of Option.  Unless a participant withdraws from the Plan
as provided in paragraph 10 below, his or her option for the purchase of shares
will be exercised automatically on the Exercise Date, and the maximum number of
whole shares subject to the option shall be purchased for such participant at
the applicable option price with the accumulated payroll deductions in his or
her account.  The shares purchased hereunder will be credited to the Brokerage
Account.  No fractional shares will be purchased and any payroll deductions
accumulated in a participant's account which are not used to purchase shares
shall remain in the participant’s account for the subsequent Offering Period,
subject to an earlier with­drawal as provided in paragraph 10.  During a
participant’s life­time, a participant’s option to purchase shares hereunder is
exercisable only by him or her.
 
9.           Delivery.  A participant hereunder may elect at any time on a form
acceptable to the Company to have all or part of the shares credited to the
Brokerage Account on his or her behalf sold at participant’s expense and cash
paid to participant.  A participant under the Code Section 423(b) Plan Component
hereunder may elect, at any time after two (2) years following the Exercise Date
of any Offering Period and on a form acceptable to the Company, to have all or
part of the shares purchased with respect to such Offering Period and credited
to the Brokerage Account on his or her behalf: (i) transferred to the
participant’s individual brokerage account established at the participant’s
expense; (ii) issued to the participant or his or her designee in the form of a
stock certificate.
 
10.           Withdrawal; Termination of Employment.
 
(a)           A participant may withdraw all but not less than all the payroll
deductions credited to his or her account and not yet used to exercise his or
her option under the Plan at any time by giving written notice to the Company
(or third party designated by the Company) in the form required by the
Company.  All of the participant's payroll deductions credited to his or her
account will be paid to such participant promptly after receipt of notice of
withdrawal and such participant's option for the Offering Period will be
automatically terminated, and no further payroll deductions for the purchase of
shares will be made during the Offering Period.  If a participant withdraws from
an Offering Period, payroll deductions will not resume at the begin­ning of the
succeeding Offering Period unless the participant delivers to the Company a new
subscription agreement.
 
(b)           Upon termination of the participant’s Continuous Status as an
Employee prior to the Exercise Date for any reason, including retirement or
death, (i) the payroll deductions credited to such participant’s account during
the Offering Period but not yet used to exercise the option will be returned to
such participant or, in the case of his or her death, to the person or persons
entitled thereto under paragraph 14, and such participant’s option will be
automatically terminated, and (ii) the participant’s interest in the Brokerage
Account shall be liquidated in the following manner.  As part of the procedure
to liquidate the participant’s interest in the Brokerage Account, the
participant may elect in writing, on a form acceptable to the Company and
received by the designated person at the Company within thirty (30) days of the
termination, to have the number of shares credited to the Brokerage Account on
behalf of the participant sold at the participant’s expense and cash paid to the
participant, or to have such shares transferred to the participant’s individual
brokerage account established at the participant’s expense.  If the participant
does not request a sale or transfer by the deadline set forth above or requests
to receive a stock certificate, a certificate for the shares credited to the
Brokerage Account on his or her behalf will be issued to the participant.
 
(c)           A participant’s withdrawal from an Offering Period will not have
any effect upon his or her eligibility to participate in any similar plan which
may hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.

 
- 5 -

--------------------------------------------------------------------------------

 

11.           Interest.  No interest shall accrue on the payroll deductions of a
participant in the Plan, except as may be required by applicable law, as
determined by the Company, for participants in the Non-423(b) Plan Component (or
the Code Section 423(b) Plan Component if permitted under Code Section 423).
 
12.           Stock.
 
(a)           The maximum number of shares of Common Stock which shall be made
available for sale under the Plan shall be 15,550,000 million shares, subject to
adjustment upon changes in capitali­zation of the Company as provided in
paragraph 18.  If on a given Exercise Date the number of shares with respect to
which options are to be exercised exceeds the number of shares then available
under the Plan or the Maximum Offering, if any, the Company shall make a pro
rata allocation of the shares remaining available for purchase in as uniform a
manner as shall be practicable and as it shall determine to be equitable.  The
pro rata allocation shall be limited, in the case of exceeding the Maximum
Offering, to those participants in the countries, locations or Designated
Subsidiaries in the specified Maximum Offering.
 
(b)           The participant will have no interest or voting right in shares
covered by his or her option until such option has been exercised.
 
(c)           Shares to be delivered to a participant under the Plan will be
registered in the name of the participant or in the name of the participant and
his or her spouse.
 
13.           Administration.  The Plan shall be administered by the Board or a
committee of members of the Board appointed by the Board.  The administration,
interpretation or application of the Plan by the Board or its committee shall be
final, conclusive and binding upon all participants.  Members of the Board who
are eligible Employees are permitted to participate in the Plan.
 
14.           Designation of Beneficiary.
 
(a)           If permitted by the Board (or a committee authorized by the
Board), a participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant's account under the
Plan in the event of such partici­pant's death subsequent to an Exercise Date on
which the option is exercised but prior to delivery to such participant of such
shares and cash.  In addition, a participant may file a written designa­tion of
a beneficiary who is to receive any cash from the participant's account under
the Plan in the event of such participant's death prior to exercise of the
option, if permitted by the Board (or a committee authorized by the Board).
 
(b)           Such designation of beneficiary may be changed by the participant
at any time by written notice.  In the event of the death of a participant and
in the absence of a beneficiary validly designated under the Plan who is living
at the time of such partic­ipant’s death, the Company shall deliver such shares
and/or cash to the executor, administrator or personal representative of the
estate of the participant, or if no such executor or administrator has been
appointed (to the knowledge of the Company), the Company, in its discretion, may
deliver such shares and/or cash to the spouse or to any one or more dependents
or relatives of the participant, or if no spouse, dependent or relative is known
to the Company, then to such other person as the Company may designate.
 
15.           Transferability.  Neither payroll deductions credited to a
participant's account nor any rights with regard to the exercise of an option or
to receive shares under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in paragraph 14 hereof) by the participant.  Any
such attempt at assignment, transfer, pledge or other disposition shall be
without effect, except that the Company may treat such act as an election to
withdraw funds from an Offering Period in accordance with paragraph 10.

 
- 6 -

--------------------------------------------------------------------------------

 

16.           Use of Funds.  All payroll deductions received or held by the
Company under the Plan may be used by the Company for any corporate purpose, and
the Company shall not be obligated to segregate such payroll deductions.
 
17.           Reports.  Individual accounts will be maintained for each
participant in the Plan.  Statements of account will be given to participating
Employees semi-annually promptly following the Exercise Date, which statements
will set forth the amounts of payroll deductions, the per share purchase price,
the number of shares purchased and the remaining cash balance, if any.
 
18.           Adjustments Upon Changes in Capitalization.  Subject to any
required action by the shareholders of the Company, the number of shares of
Common Stock covered by each option under the Plan which has not yet been
exercised and the number of shares of Common Stock which have been authorized
for issuance under the Plan but have not yet been placed under option
(collectively, the “Reserves”), as well as the price per share of Common Stock
covered by each option under the Plan which has not yet been exercised, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclas­sification of the Common Stock, or any other
increase or decrease in the number of shares of Common Stock effected without
receipt of consideration by the Company; provided, however, that conversion of
any convertible securities of the Company shall not be deemed to have been
“effected without receipt of consideration.”  Such adjustment shall be made by
the Board, whose determination in that respect shall be final, binding and
conclusive.  Except as expressly provided herein, no issue by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an option.
 
In the event of the proposed dissolution or liquidation of the Company, the
Offering Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Board.   In the event of a
proposed sale of all or substan­tially all of the assets of the Company, or the
merger of the Com­pany with or into another corporation, any Offering Periods
then in progress shall be shortened by setting a new Exercise Date (the “New
Exercise Date”) and any Offering Periods then in progress shall end on the New
Exercise Date.  The New Exercise Date shall be before the date of the Company’s
proposed sale or merger.  The Board shall notify each participant in writing, at
least ten (10) business days prior to the New Exercise Date, that the Exercise
Date for the participant's option has been changed to the New Exercise Date and
that the participant's option shall be exercised automatically on the New
Exercise Date, unless prior to such date the participant has with­drawn from the
Offering Period as provided in paragraph 10 hereof.
 
19.           Amendment or Termination.  The Board may, at any time and for any
reason, terminate or amend the Plan.  Except as provided in paragraph 18, no
such termination can adversely affect options previously granted, provided that
an Offering Period may be terminated by the Board on any Exercise Date if the
Board determines that the termination of the Plan is in the best interests of
the Company and its shareholders.  In addition, to the extent necessary to
comply with Section 423 of the Code (or any successor rule or provision or any
other applicable law or regula­tion), the Company shall obtain shareholder
approval in such a manner and to such a degree as so required.
 
20.           Notices.  All notices or other communications by a participant to
the Company under or in connection with the Plan shall be deemed to have been
duly given when received in the form specified by the Company at the location,
or by the person, designated by the Company for the receipt thereof.

 
- 7 -

--------------------------------------------------------------------------------

 

21.           Shareholder Approval.  Continuance of the Plan shall be subject to
approval by the shareholders of the Company within twelve months before or after
the date the Plan is adopted.  Such shareholder approval shall be obtained in
the manner and degree required under the applicable state and federal tax and
securities laws.
 
22.           Conditions Upon Issuance of Shares.  Shares shall not be issued
with respect to an option unless the exercise of such option and the issuance
and delivery of such shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, the rules and regulations promulgated thereunder, and the requirements
of any stock exchange upon which the shares may then be listed, and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.
 
As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.


23.           Tax Withholding.  The Company or any Subsidiary, as appropriate,
shall have the authority and the right to deduct or withhold, or require an
Employee to remit to the Company or one of its Subsidiaries, an amount
sufficient to satisfy U.S. federal, state, and local taxes and taxes imposed by
jurisdictions outside of the United States (including income tax, social
insurance contributions, payment on account and any other taxes that may be due)
required by law to be withheld with respect to any taxable event concerning an
Employee arising as a result of his or her participation in the Plan or to take
such other action as may be necessary in the opinion of the Company or a
Subsidiary, as appropriate, to satisfy withholding obligations for the payment
of taxes.  The Board (or a committee authorized by the Board) may in its
discretion and in satisfaction of the foregoing requirement, allow a participant
to elect to have the Company withhold shares otherwise issuable at exercise (or
allow the return of shares) having a fair market value equal to the sums
required to be withheld.  No shares shall be delivered hereunder to any Employee
until the Employee or such other person has made arrangements acceptable to the
Company for the satisfaction of these tax obligations with respect to any
taxable event concerning the Employee’s participation in the Plan.


24.           No Right to Employment or Services.  Nothing in the Plan or any
subscription agreement shall interfere with or limit in any way the right of the
Company or any Subsidiary to terminate any Employee’s employment at any time,
nor confer upon any Employee any right to continue in the employ of the Company
or any Subsidiary.
 
25.           Code Section 409A.  The Code Section 423(b) Plan Component is
exempt from the application of section 409A of the Code.  The Non-423(b) Plan
Component is intended to be exempt from section 409A of the Code under the
short-term deferral exception and any ambiguities in the Plan shall be construed
and interpreted in accordance with such intent.  In furtherance of this
interest, any provision in the Plan to the contrary notwithstanding, if the
Board determines that an option to purchase Common Stock granted under the Plan
may be subject to section 409A of the Code or that any provision in the Plan
would cause an option under the Plan to be subject to  section 409A of the Code,
the Board may amend the terms of the Plan and/or of an outstanding option
granted under the Plan, or take such other action the Board determines is
necessary or appropriate, in each case, without the participant's consent, to
exempt any outstanding option or future option that may be granted under the
Plan from or to allow any such options to comply with section 409A of the Code,
but only to the extent any such amendments or action by the Board would not
violate section 409A of the Code.  Anything in the foregoing to the contrary
notwithstanding, the Company shall have no liability to a participant or any
other party if the option to purchase Common Stock under the Plan that is
intended to be exempt from or compliant with section 409A of the Code is not so
exempt or compliant or for any action taken by the Board or a committee
appointed by the Board with respect thereto.  The Company makes no
representation that the option to purchase Common Stock under the Plan is
compliant with section 409A of the Code.

 
- 8 -

--------------------------------------------------------------------------------

 

26.           Term of Plan.  The Plan shall continue in effect until September
30, 2018 unless sooner terminated under paragraph 19.
 
27.           Governing Law; Severability.  The Plan and all determinations made
and actions taken thereunder shall be governed by the internal substantive laws,
and not the choice of law rules, of the State of California and construed
accordingly, to the extent not superseded by applicable federal law.  If any
provision of the Plan shall be held unlawful or otherwise invalid or
unenforceable in whole or in part, the unlawfulness, invalidity or
unenforceability shall not affect any other provision of the Plan or part
thereof, each of which shall remain in full force and effect.
 
 
- 9 -

--------------------------------------------------------------------------------